Title: To Benjamin Franklin from Edward Bridgen, 29 April 1778
From: Bridgen, Edward
To: Franklin, Benjamin


Sir
April 29 1778
I must beg the favour of your Excellency’s attention for a few moments, from affairs of greater consequence, for the ease of the mind of a very worthy Lady, the Sister of Mr. Michael Wentworth; who, after being used ill here, went to France some Months ago and from whom She has had no tidings since he left England. I therefore must intreat the favour, that your Secretary would be so good to give me every information in your power concerning him and to convey him the inclosed Letter. The reply to me I beg may be addressed to Bridgen & Waller London with a B under the Seal and sent A Monsieur Monsr. Chef au Bureau d’interprete des affaires Etrangeres a Versailles who will convey it to me. Mrs. B: joines me in wishing your Excellency every Good. I have the honour to be your Excellency’s most Obedient Servant
Edward Bridgen

Messrs. Dilly’s desires your Acceptance of Sheridans history of the revolution in Sweden, which I have sent to Mr. Genet.

 
Addressed: His Excellency / Benjn. Franklin / at Paris
Notation: Bridgen April 29 1778
